Case 6:20-cv-00084-RBD-GJK Document 41 Filed 04/09/21 Page 1 of 3 PageID 271




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                                       No. 6:20-cv-84-RBD-GJK

BEN PHILIPPE; CLEBERT
PHILIPPE; MICHELLE
JENKINS; and RELIANCE 1
TAX SERVICES LLC,

     Defendants.
____________________________________

                                    ORDER

      In the Complaint, the Government alleged that Defendants engaged in a

scheme to prepare false tax returns. (Doc. 1.) Defendant Michelle Jenkins answered

and later stipulated with the Government for the entry of an injunction against

her. (Docs. 22, 33, 38.)

      The remaining Defendants—Ben Philippe, Clebert Philippe, and Reliance 1

Tax Services, LLC (the “Defaulting Defendants”)—failed to answer the Complaint,

and the Government obtained entries of default against them from the Clerk.

(Docs. 18–20.) The Government then moved for default judgment against the

Defaulting Defendants, seeking disgorgement and an injunction. (Doc. 35

(“Motion”).) On referral, U.S. Magistrate Judge Gregory J. Kelly entered a Report
Case 6:20-cv-00084-RBD-GJK Document 41 Filed 04/09/21 Page 2 of 3 PageID 272




and Recommendation (“R&R”) recommending that the Court grant in part the

Motion—permitting both the disgorgement and the injunction, and omitting only

two provisions in the proposed injunction that constitute overly broad “obey the

law” language. (Doc. 40.)

      The parties did not object to the R&R and the deadline has passed, so the

Court examines the R&R for clear error only. See Macort v. Prem, Inc., 208 F. App’x

781, 784 (11th Cir. 2006). Finding none, the R&R is due to be adopted in its entirety.

Due to the lengthy findings of fact and conclusions of law in the proposed

injunction, judgment will follow by separate order.

      Accordingly, it is ORDERED AND ADJUDGED:

      1.     The R&R (Doc. 40) is ADOPTED, CONFIRMED, and made a part of

             this Order in its entirety.

      2.     The Motion (Doc. 35) is GRANTED IN PART AND DENIED IN

             PART as follows:

             a.    Judgment is due to be entered in favor of Plaintiff and against

                   Defendant Ben Philippe in the amount of $96,945.10.

             b.    Judgment is due to be entered in favor of Plaintiff and against

                   Defendants Clebert Philippe and Reliance 1 Tax Services LLC,

                   jointly and severally, in the amount of $134,633.00.

             c.    A permanent injunction is due to be entered against the


                                             2
Case 6:20-cv-00084-RBD-GJK Document 41 Filed 04/09/21 Page 3 of 3 PageID 273




                 Defaulting Defendants in the form proposed by the

                 Government (Doc. 35-8), as MODIFIED:

                 i.    The request that Defendants be enjoined from “engaging

                       in any other activity subject to penalty under 26 U.S.C.

                       §§ 6694, 6695, 6701, or any other penalty provision in the

                       Internal Revenue Code (26 U.S.C.),” (id. at 8, ¶ 6), is

                       REJECTED as unenforceable.

                 ii.   The request that Defendants be enjoined from “engaging

                       in any conduct that substantially interferes with the

                       proper administration and enforcement of the internal

                       revenue laws,” (id. ¶ 7), is REJECTED as unenforceable.

           d.    In all other respects, the Motion is DENIED.

     3.    Judgment will follow by separate order.

     DONE AND ORDERED in Chambers in Orlando, Florida, on April 9, 2021.




                                         3
